DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “ the property management platform is configured to the status information at the audit log database and to transmit a message that indicates a status check of the smart door lock is complete.” Clarification

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub”.
Regarding claims 1, 11 and 16,
A system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising: 
a user device associated with an occupant of a unit of multi-family residential or commercial property(70 in figs. 1 and 2), the user device comprising:
a memory; and 
one or more processors communicatively coupled to the memory, the one or more processors configured to; 
transmit a status request to a property management platform (20 in fig. 1) for the multi-family residential or commercial property([0025] teaches that management engine 22 shall monitor the status of automation devices), the status request corresponding to a smart door lock of a plurality of smart devices ([0010] and [0029] teach that automation devices comprise a door lock); 
where the property management platform (20) is configured to be communicatively coupled via a wide area network (WAN) communication link (element 40; [0045] teaches that network 40 can include at least wide area networks (WANs)) to a hub (30) that is communicatively coupled via a non-WAN communication link (element 38 in fig. 1; [0041] teaches wired or wireless communication channels), to the plurality of smart devices (devices 60-63), and where the status request is configured to cause the property management platform to transmit control information to the hub (30) via the WAN communication link (40), the control information configured to cause the hub to transmit a command to retrieve status information from the smart door lock ([0040] teaches hub 30 and hub engine cooperate to monitor the status of devices 60-63; [0044] teaches that devices 60-63 communicate status data back to hub 30)via the non-WAN communication link (38); and 
receive the status information from the property management platform, the status information received by the property management platform from the hub via the WAN communication link after retrieval from the smart door lock by the hub via the non-WAN communication link ([0061] teaches that the devices of at least the administrator devices i.e., user devices may comprise interfaces used to monitor the status of automation devices).
ROVITO fails to expressly teach that the hub (30) is a smart thermostat.
The AAPA teaches that hub functionality may be incorporated into a smart thermostat (see pages 2 of 9 through 4 of 9) such that the learning thermostat may be further utilized in integrating a plurality of compatible devices. The AAPA teaches that the thermostat hub may be programmed to run routines, react to triggers, or pass commands to other devices in your home. 
Before the effective filing date of the invention, it would have been obvious to modify the hub of Rovito per the teachings of the AAPA article, modifying the thermostat of Rovito such that it includes the operational function of the hub, since the AAPA teaches that the smart thermostat may not only turn on the heat and A/C when needed, but may also operate as the center of a smart home ecosystem.
Regarding claim 2,
Rovito teaches that the status information indicates whether a current state of the smart door lock is a locked state or an unlocked state([0029] teaches that the automation data 25 includes data related to the features and functions of the connected or automation devices 60-63 at the dwelling 50 such as the state of doors (e.g., locked, unlocked, etc.))
Regarding claims 3, 12 and 17,
Rovito teaches that the user device further comprises a display device configured to display a graphical user interface (GUI) (see display illustrations in fig. 9 and fig. 11) that includes a current state of the smart door lock (see the “locks” setting in fig. 11).
Regarding claim 4,
Rovito teaches that the GUI is configured to display log information associated with the smart door lock, to enable initiation of a status check of the smart door lock, or a combination thereof ([0061] teaches administrator user interfaces can also be used to see a list of units, the vacancy status of those units, staff members assigned to those units, interpreted as corresponding to “log information” as broadly recited; [0063] teaches that an administrator or other user can filter a list of units by status (e.g., vacant, occupied, etc.), also interpreted as corresponding to “log information” as broadly recited).
Regarding claims 5, 13 and 18,
Rovito teaches that the one or more processors are further configured to:
 receive a user input indicating to lock the smart door lock; and based on receipt of the user input, transmit a request to lock the smart door lock to the property management platform to cause the property management platform to transmit second control information to the smart thermostat hub via the WAN communication link, the second control information configured to cause the smart thermostat hub to transmit a lock command to the smart door lock via the non-WAN communication link ([0003] teaches that home or building automation includes the control and automation of a door lock; [0029] teaches that the automation data 25 includes data related to the features and functions of the connected or automation devices 60-63 at the dwelling 50 such as the state of doors (e.g., locked, unlocked, etc.); [0071] teaches that the automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example, among others, to lock or unlock doors).
Regarding claim 6,
Rovito teaches that the one or more processors are further configured to: receive a user input indicating to unlock the smart door lock; and based on receipt of the user input, transmit a request to unlock the smart door lock to the property management platform to cause the property management platform to transmit third control information to the smart thermostat hub via the WAN communication link, the third control information configured to cause the smart thermostat hub to transmit an unlock command to the smart door lock via the non-WAN communication link ([0052] teaches a user of the client device 70 can seek access to the automation environment 20 by transmitting user credentials to the automation environment 20 via the network 40; [0071] teaches that the automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example, among others, to lock or unlock doors).
Regarding claim 14,
Rovito teaches that receiving the status information comprises: receiving, by the one or more processors, a response message from the property management platform based on transmission of the status request, the response message including the status information ([0061] teaches that the devices of at least the administrator devices i.e., user devices may comprise interfaces used to monitor the status of automation devices).
Claim(s) 8-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub” and further in view of GERSTBERGER (U.S. Patent 11,349,707), as supported by at least [0232] of provisional application 62/641624.
Regarding claims 8-10 and 20,
ROVITO and the AAPA fails to expressly teach that the WAN communication link comprises a low-power, wide area network (LPWAN) communication link; the LPWAN communication link comprises at least one of a narrowband-Internet of Things (NB-IoT) communication link, a Sigfox-based communication link, and a Weightless communication link; or the WAN communication link comprises a Long Range (LoRa) wide area network (LoRaWAN) communication link.
GERSTBERGER teaches in “The hub device 1112, the VA device 1130, the sensors 1114, the automation devices 1116… may use one or more communication protocols, including either or both of wired and wireless protocols, including but not limited to …a low power wide-area networks (LPWAN), such as a chirp spread spectrum (CSS) modulation technology network (e.g., LoRaWAN), an Ultra Narrow Band modulation technology network (e.g., Sigfox, Telensa, NB-IoT, etc.), RingNet, and/or the like.)
	Before the effective filing date of the invention, it would have been obvious to further modify the Rovito system per the teachings of Gerstberger so as to utilize the communication protocols described in claims 8-10 and 20, since any of the further communication protocols shall predictably provide a means of communication between system components and may furthermore be implemented without undue experimentation.

Claim(s) 7, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub” and further in view of HO (U.S. Publication 2021/0319639).
Regarding claims 7 and 19,
ROVITO and the AAPA fails to expressly teach the non-WAN communication link as claimed.
HO teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link ([0062] teaches an access management system 100 which interacts with multiple electronic locks 210-213 arranged in wireless communication with a hub device 170 and multiple user devices 310-313 over a network 150 and wherein the network 150 communicates via low power wireless transmission standards such as ZWave, zigbee or Bluetooth low energy.)
 	Before the effective filing date of the invention, it would have been obvious to further modify the Rovito system so as to utilize the communication protocols described in claims 7 and 19, since any of the further communication protocols shall predictably provide a means of communication between system components and may furthermore be implemented without undue experimentation.
Regarding claim 15,
Ho teaches that the property management platform is configured to the status information at the audit log database and to transmit a message that indicates a status check of the smart door lock is complete (as best understood with regard to the U.S.C.112 second paragraph rejection above, Ho teaches an activity log or audit trail of the locks including the events and alarms, for example when the lock has been accessed or opened in the different stages of the multifactor authentication, whether the wrong attempts have been made, whether the lock has been tampered with or if the lock has been moved out of position).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689